DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I, claims 1-18, in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMANE et al. (US 20150294845, from IDS, hereafter ‘845).
‘845 teaches all limitations of:
rotates and translates the substrate shutter support member 20, thereby inserting the substrate shutter 19 between the target 4 and the substrate 10 at a position near the surface of the substrate 10 (close state) (Fig. 1, [0041], the claimed “A shutter mechanism for a deposition source, comprising”, the shutter driving mechanism 32 is the claimed “an actuator; a shutter operatively connected to the actuator”; the support member 20 is the claimed “and a linkage arrangement that operatively connects the shutter to the actuator”), 
The substrate shutter driving mechanism 32 opens/closes the substrate shutter 19 to create the close state in which the path between the substrate holder 7 and the target holder 6 is blocked or an open state in which the path is formed between the substrate holder 7 and the target holder 6. In the open state, the substrate shutter 19 is stored in the shutter storage unit 23 ([0041], 2nd last sentence, the claimed “wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position”).
	Claims 3 and 7: A substrate shutter driving mechanism 32 rotates and translates the substrate shutter support member 20, thereby inserting the substrate shutter 19 between the target 4 and the substrate 10 at a position near the surface of the substrate 10 (close state) ([0041], 2nd sentence, the claimed “wherein the actuator is a mechanical 
Claim 4: Fig. 1 shows when the shutter 19 is moved to the position in phantom where the shutter 19 is positioned in storage unit 23, it is about 90 degree relative to a longitudinal axis of 20 (the claimed “wherein, when in the open position, the shutter is located at an angle in the range of 40° to 90° relative to a positive y-axis that extends through the actuator”).
	Claim 5: Fig. 1 shows when the shutter 19 is moved to the position in Fig 1 shown in solid lines between the target 4 and the substrate holder 7, in this closed state, the shutter 19 encloses the substrate holder 7 and substrate 10 from an end of the deposition source 4 (the claimed “wherein, when in the closed position, the shutter encloses at least one end of the deposition source”).
	Claim 8: Fig. 1 shows, in solid line, the shutter 19 extending from a radially inward end closest to 20 and a radially outward end at a free end of 19, the overhang including the portion of shutter 19 extending directly over 10 and to the radially outward end of 19 when the shutter 19 is in the closed position (the claimed “wherein the shutter comprises an overhang”), the portion of shutter 19 extending directly over 10 and to the radially outward end of 19 when the shutter 19 is in the closed position (the claimed “on an outermost rim of the shutter”, and is close to the target 4 “that is positioned around a source material when the shutter is held in the closed position”, note around is considered “in or close to a place or area”, see onelook.com).
.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (KR 20150029146, from IDS, hereafter ‘146).
‘146 teaches all limitations of:
	Claim 1: the process chamber to form a closed treatment space (S) (100) and; A process chamber at least one evaporation source 310 and the deposition material is evaporated to be installed (100); And a substrate support 400 for supporting a substrate 10, the substrate processing surface is facing the evaporation source (310); … An opening 141 in the area dividing section 140 includes the evaporation block 200 to open and close  (Figs. 1-4C, [0032], the claimed “A shutter mechanism for a deposition source, comprising”, see also [0030], [0072]):
	 The evaporation block 200, as shown in FIG. 1 to FIG. 6C, one or more opening and closing a portion of the opening 141 by the linear movement of the main shutter 210 and the main shutter 210 and a linear driving unit 230 to drive the linear movement, the opening 141 of the closure to rotate with respect to the main shutter 210, the main shutter 210, folding shutter unit bokgae an opening 141 with a (220 ), and a folding shutter 220, with the main shutter 210 may include a rotary drive unit for rotating ([0058]), In addition to the rotary drive rotates the motor If it does, the rotational drive 
	 The evaporation block 200, as shown in FIG. 1 to FIG. 6C, one or more opening and closing a portion of the opening 141 by the linear movement of the main shutter 210 and the main shutter 210 and a linear driving unit 230 to drive the linear movement, the opening 141 of the closure to rotate with respect to the main shutter 210, the main shutter 210, folding shutter unit bokgae an opening 141 with a (220 ), and a folding shutter 220, with the main shutter 210 may include a rotary drive unit for rotating ([0058], 210 and 220, together, is the claimed “a shutter operatively connected to the actuator”);
	as shown in Fig. 1 to Fig. 2B, a pair of guide rails 231 and that guide the linear movement to the support at both ends of the main shutter 210, a guide Thus, the rails 231 may include a driving unit (not shown) which drives the linear movement of the main shutter 210 ([0063]), The first shaft 251 and second shaft 254, each of the main shutter 210 and the folding shutter unit coupled to the 220 and the link member 255, the main shutter unit 210, by being bound binding by If the hinge axis 241 is parallel to the installation configuration of the hinge member 240 is configured as a linear movement for rotating the folding shutter 220 can be any configuration ([0079], the claimed “and a linkage arrangement that operatively connects the shutter to the actuator, wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position”, see also [0030], [0062]-[0068], [0071]-[0072], [0077]-[0078]).

Claim 5: Figs. 1 and 2B show the claimed “wherein, when in the closed position, the shutter encloses at least one end of the deposition source”.
	Claim 6: In particular, the first shaft 251, is provided to be movable in a slot 211 formed in the main shutter 210 in the linear moving direction of the main shutter 210 ([0080], the claimed “wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion”).
	Claim 7: The evaporation block 200, as shown in FIG. 1 to FIG. 6C, one or more opening and closing a portion of the opening 141 by the linear movement of the main shutter 210 and the main shutter 210 and a linear driving unit 230 to drive the linear movement, the opening 141 of the closure to rotate with respect to the main shutter 210, the main shutter 210, folding shutter unit bokgae an opening 141 with a (220 ), and a folding shutter 220, with the main shutter 210 may include a rotary drive unit for rotating ([0058], the claimed “wherein the compound motion comprises only two types of movement for the shutter”).
Claim 9: the process chamber to form a closed treatment space (S) (100) and; A process chamber at least one evaporation source 310 and the deposition material is evaporated to be installed (100); And a substrate support 400 for supporting a substrate .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘845, as being applied to claim 1 rejection above, in view of Taniyama (US 20110179717, from IDS, hereafter ‘717).
Fig. 1 shows that the protrusion of the shutter 19 interferes with protrusion of the cover ring 21. However, ‘845 does not explicitly teach the limitation of:

	
‘717 is analogous art in the field of SUBSTRATE PROCESSING APPARATUS (title), Provided is a substrate processing apparatus comprising a closing assistance mechanism in which bending of a seal cap and a furnace port shutter arm is corrected, an O-ring is sufficiently pressed, and a process chamber is sufficiently sealed (abstract). ’717 teaches that after the seal support arm 41 assisting the closing force to the furnace port shutter 116 is directly rotated and moved by the support arm rotary elevating mechanism 42 (refer to FIG. 3), the seal support arm 41 is elevated to compress the seal cap 210 from the lower side and assist the closing operation of the process furnace 202 ([0030]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the shutter movement of ‘717 as the sequence of the substrate shutter driving mechanism 32 of ‘845, for the purpose of avoiding interference of protrusions of the shutter 19 and cover ring 21 of ‘845.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘845, as being applied to claim 1 rejection above, in view of Rathweg et al. (US 20120164776, hereafter ‘776).
‘845 teaches that the substrate shutter 19 is supported by a substrate shutter support member 20 so as to cover the surface of the substrate 10 ([0041], 2nd sentence) but is silent on the details of connection. ‘845 does not teach the limitation of:
Claim 6: wherein the linkage arrangement comprises at least one pin-in-slot joint  that guides the shutter through the compound motion.
	
‘776 is analogous art in the field of Non-Wear Shutter Apparatus For A Vapor Deposition Apparatus (title), An apparatus and associated method for vapor deposition of a sublimated source material as a thin film on a photovoltaic (PV) module substrate includes a deposition head wherein a source material is sublimated (abstract). ’776 teaches that An actuation mechanism 140 is connected to the shutter plate 136 to move the shutter plate over the ramps 204 between the first operational position (depicted in FIG. 6) and the second operational position (depicted in FIG. 11) ([0047]), It should be appreciated that the linkage 143 may include any manner of operationally connected elements. In the depicted embodiment, the linkage 143 includes a drive member 224 that is fixed to the rod 142. An arm 226 is pivotally engaged with the drive member 224, for example by a pin 228 that extends into an elongated slot 230 defined in the arm 226, as particularly illustrated in FIGS. 6 through 11 ([0048]).

prima facie case of obviousness. MPEP 2144.07.
Claims 10, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 20140034489, from IDS, ‘489), in view of ‘845.
‘489 teaches some limitations of:
Claim 10: In the film-forming apparatus 10, a plurality of film-forming chambers, in this case five chambers 17A, 17B, 17C, 17D and 17E (hereinafter 17A to 17E), are provided around the conveyance chamber 12 (Fig. 1, [0027]), characteristic structure of the film-forming chambers 17A to 17E will be described with reference to FIGS. 2 and 3 ([0032]), Between the targets T and the substrate 34 is disposed a shutter apparatus 54 (Fig. 3, [0034], the claimed “A shutter mechanism arrangement, comprising”): 
an evacuation unit for evacuating the inside of the film-forming chambers 17A to 17E into a required vacuum state, a unit for supplying power to target electrodes 35 to 38 ([0030], the claimed “a plurality of deposition sources”); 
The shutter apparatus 54 has two shutter plates. In response to an operation of the shutter apparatus 54, one of the targets T respectively attached to the four target electrodes 35 to 38 is selected as the target T used in sputter film formation ([0034], 2nd 
 The shutter apparatus 54 includes, as primary constituent components, for example, a target electrode holder 61, an upper shield plate (shield member) 63, a first shutter plate (first shutter member) 65 and a second shutter plate (second shutter member) 67 ([0035], 3rd sentence), The first shutter plate (first shutter member) 65 is a shutter plate that is rotatably provided on the substrate holder 33 side of the upper shield plate 63, and is capable of controlling the rotation angle by rotating a rotation shaft 65b. The first shutter plate 65 has openings 65a formed in areas that can oppose the target attachment surfaces of two target electrodes by rotation ([0038]), The second shutter plate 67 has openings 67a formed in areas respectively opposing the target attachment surfaces of three target electrodes by rotation ([0039], 3rd sentence, the claimed “wherein each shutter mechanism comprises: a shutter”, the rotation shaft 65b, see Fig. 6B, is the claimed “and a linkage arrangement”).

	‘489 also teaches that a stationery separating wall 71 and a rotational separating wall 72 are illustrated in order to clearly show the positional relationship between the stationery separating wall 71 and the rotational separating wall 72 as viewed from the side (Fig. 6B, [0043], 2nd sentence, note the rotation of the first shutter plate 65 is hindered by the overlap of the separating walls 71, 72 if the first shutter plate 65 is not lowered first). 

	‘489 does not teach the other limitations of:
Claim 10: an actuator; 
(a shutter) operatively connected to the actuator;
(a linkage arrangement) that operatively connects the shutter to the actuator, wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position.

‘845 is analogous art in the field of SUBSTRATE PROCESSING APPARATUS (title), a sputtering apparatus ([0003]). ’845 teaches that A substrate shutter 19 is arranged in the vicinity of the substrate 10 between the substrate holder 7 and the target holder 6. The substrate shutter 19 is supported by a substrate shutter support member 20 so as to cover the surface of the substrate 10. A substrate shutter driving mechanism 32 rotates and translates the substrate shutter support member 20, thereby inserting the substrate shutter 19 between the target 4 and the substrate 10 at a position near the surface of the substrate 10 (close state) … The substrate shutter driving mechanism 32 opens/closes the substrate shutter 19 to create the close state in which the path between the substrate holder 7 and the target holder 6 is blocked or an open state in which the path is formed between the substrate holder 7 and the target holder 6 ([0041]).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a substrate driving mechanism 32 that rotates and translates of ‘845 to the rotation shaft 65b of ‘489, for the purpose of facilitating the rotation of the first shutter plate 65 and avoid the overlap hindrance of the separating walls 71, 72 as needed in ‘489.

	‘845 further teaches the limitations of claims 12-14 and 16-18 as discussed above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘489 and ‘845, as being applied to claim 10 rejection above, further in view of ‘717.
Fig. 6A of ‘489 shows that the separating walls 71 and 72 interferes with the rotation of the first shutter plate 65. The combination of ‘489 and ‘845 does not teach the limitations of:
Claim 11: wherein the compound motion comprises a linear movement of the shutter and a rotational movement of the shutter relative to the actuator, wherein the rotational movement moves the shutter between the open position and an intermediate position, wherein the linear movement moves the shutter between the intermediate position and the closed position.

‘717 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the shutter movement of ‘717 as the sequence of the imported substrate shutter driving mechanism 32 of ‘845 to ‘489, for the purpose of avoiding interference of separating walls 71 and 72 for the oration of the first shutter plate 65 of ‘489.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘489 and ‘845, as being applied to claim 10 rejection above, further in view of ‘776.
The combination of ‘489 and ‘845 does not teach the limitations of:
Claim 11: wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion.


‘776 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a pin in slot in the linkage to the actuation mechanism, as taught by ‘776, to the connection between the imported substrate driving mechanism 32 from ‘845 and the rotation shaft of ‘489, for the purpose of movement in multiple positions and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020139666 is cited for pin-in-slot (Fig. 6A) of adjustable mask 60 (Fig. 3), by sputtering a target in vacuum chamber (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEATH T CHEN/Primary Examiner, Art Unit 1716